UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHESECURITIES EXCHANGE ACT OF1934 Commission File Number001-36184 RELYPSA,INC. (Exact name of registrant as specified in its charter) Delaware 26-0893742 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 100 Cardinal Way Redwood City, CA 94063 (Address of principal executive offices) (Zip Code) (650) 421-9500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Nox As of August 1, 2016, the registrant had 44,882,597 shares of common stock outstanding. Relypsa, Inc. Quarterly Report on Form 10-Q Index PARTI FINANCIALINFORMATION 3 ITEM 1: Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Interim Condensed Consolidated Financial Statements 7 ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3: Quantitative and Qualitative Disclosures about Market Risk 27 ITEM 4: Controls and Procedures 28 PARTII OTHER INFORMATION 29 ITEM 1: Legal Proceedings 29 ITEM 1A: Risk Factors 29 ITEM 2: Unregistered Sales of Equity Securities and Use of Proceeds 58 ITEM 3: Defaults Upon Senior Securities 58 ITEM 4: Mine Safety Disclosures 58 ITEM 5: Other Information 58 ITEM 6: Exhibits 59 Signatures 61 -2- PART I. FINANCIAL INFORMATION Item 1. Financial Statements Relypsa, Inc. Condensed Consolidated Balance Sheets (In thousands, except per share amounts) June 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Trade receivables, net Other receivables Inventory Prepaid expenses and other current assets Total current assets Restricted cash Property and equipment, net Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued liabilities Deferred rent, current portion 27 27 Line of credit, current portion — Deferred revenue, current portion Total current liabilities Long-term liabilities: Deferred rent Term loan — Capital loan — Deferred revenue Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock: $0.001 par value; 5,000 shares authorized at June 30, 2016 and December 2015; no shares issued and outstanding at June 30, 2016 and December 31, 2015 — — Common stock: $0.001 par value; 300,000 shares authorized at June 30, 2016 and December 31, 2015;44,826 and 41,974 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively 45 42 Additional paid-in capital Accumulated other comprehensive gain (loss) 69 ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. -3- Relypsa, Inc. Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues: Net product revenues $ $ — $ $ — Collaboration and license revenue — — Total revenues — — Operating expenses: Cost of goods sold — — Research and development Selling, general and administrative Total operating expenses Loss from operations ) Interest and other (expense) income, net ) ) Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares used to compute net loss per share, basic and diluted See accompanying notes. -4- Relypsa, Inc. Condensed Consolidated Statements of Comprehensive Loss (Unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Unrealized gain (loss) on available-for-sale securities, net of tax 6 ) 11 Total comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes. -5- Relypsa, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Amortization of debt discount 73 Amortization of debt issuance costs 21 Change in fair value of contingent put option — Accretion of final debt payment Investment premium amortization — Loss on disposal of fixed assets — 13 Changes in assets and liabilities: Trade receivables ) — Other receivables ) ) Inventory ) — Prepaid expenses and other current assets ) Other assets and restricted cash ) ) Accounts payable Accrued and other liabilities ) Deferred rent Deferred revenue ) — Net cash used in operating activities ) ) Investing activities Purchases of investments ) ) Proceeds from maturities of short-term investments Proceeds from sales of short-term investments — Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Financing activities Net proceeds from public offerings Proceeds from common stock option exercises Proceeds from purchases under the Employee Stock Purchase Plan Tax payments related to shares withheld for vested restricted stock units ) — Proceeds from term loan — Repayment of capital loan ) — Repayment of equipment line of credit ) ) Debt issuance costs and loan fees ) — Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash financing activities Issuance of warrants in connection with term loan $ $ — See accompanying notes. -6- Relypsa, Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements 1. Description of Business and Significant Accounting Policies Organization Relypsa, Inc. (Relypsa or the Company) is a biopharmaceutical company focused on the discovery, development and commercialization of polymer-based drugs to treat conditions that are often overlooked and undertreated, but that can have a serious impact on patients’ lives and even be life-threatening. On October 21, 2015, the U.S. Food and Drug Administration (FDA) approved the Company’s first drug, Veltassa® (patiromer) for oral suspension, for treatment of hyperkalemia. Hyperkalemia is a life-threatening condition defined as abnormally elevated levels of potassium in the blood. The Company launchedVeltassa in December 2015 and it is available for prescription to patients in the United States through a limited number of specialty pharmacies and specialty distributors. The Company commenced operations on October29, 2007. The Company’s principal operations are based in Redwood City, California and it operates in one segment. On July 20, 2016, the Company entered into a definitive Agreement and Plan of Merger (the Merger Agreement) with Galenica AG, a public limited company existing under the laws of Switzerland (Galenica), and Vifor Pharma USA Inc., a Delaware corporation and an indirect wholly owned subsidiary of Galenica (Merger Sub). Pursuant to the terms of the Merger Agreement, Merger Sub has commenced a tender offer to purchase all of the issued and outstanding shares of common stock of the Company, par value $0.001 per share (the Shares), at a purchase price of $32.00 per Share (the Offer Price), payable to the holder thereof in cash, without interest and less any applicable withholding taxes (the Offer). As soon as practicable following the consummation of the Offer and subject to the satisfaction or waiver of the other conditions set forth in the Merger Agreement, Merger Sub will merge with and into the Company and the Company will survive the Merger as a wholly owned subsidiary of Galenica (the Merger). The Merger will be effected in accordance with the Merger Agreement and under Section 251(h) of the General Corporation Law of the State of Delaware (the DGCL), which permits completion of the Merger upon the acquisition by Merger Sub in the Offer of at least such percentage of the Company’s stock as would be required to adopt the Merger Agreement at a meeting of the Company’s stockholders. Accordingly, if, following the Offer, a number of Shares have been tendered such that Merger Sub holds a majority of the outstanding Shares, the Merger Agreement contemplates that the parties will cause the closing of the Merger as soon as practicable without a vote of the Company’s stockholders in accordance with Section 251(h) of the DGCL. At the effective time of the Merger, each outstanding Share (other than Shares held by Galenica, Merger Sub or the Company or their direct or indirect wholly owned subsidiaries, Shares irrevocably accepted for purchase pursuant to the Offer and Shares held by stockholders who are entitled to demand and who have properly and validly perfected their statutory rights of appraisal under Delaware law) will be automatically converted into the right to receive an amount in cash equal to the Offer Price (the Merger Consideration), without interest, less any applicable withholding taxes, upon the surrender of the certificate representing such Share.The obligation of Merger Sub to purchase Shares tendered in the Offer is subject to the satisfaction or waiver of a number of closing conditions set forth in the Merger Agreement, including the tender of a majority of the Shares in the Offer and the expiration or earlier termination of any applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. The Company does not expect there to be a significant period of time between the consummation of the Offer and the consummation of the Merger.
